Citation Nr: 1442196	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  He died in October 2009.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the appeal has since been transferred to the Denver, Colorado RO. 

The Veteran testified before the undersigned Veterans Law Judge in November 2013.  A transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  

The Veteran died in October 2009.  His death certificate listed a cause of death of respiratory failure due to, or as a consequence of metastatic cancer to the lungs.  An autopsy was not performed.  There are varying assessments of record from the Veteran's treating physicians, as well as a VA examiner, that the primary lesion/tumor may have been from the kidney (renal cell cancer) with metastases to the brain and lungs.  

The appellant argues that the Veteran's lung cancer was not, in fact, part of the metastatic process (i.e., a metastases from the kidney), but rather a primary cancer, initially diagnosed in 2009, which directly stemmed from asbestos and/or Agent Orange exposure during active service.  

The Veteran's DD Form 214 lists the Veteran's military occupational specialty (MOS) as a machinist's mate.  According to a May 2002 Memorandum regarding Asbestos Claims, the Veteran had probable exposure to asbestos during service based on his occupation.  Thus, in-service asbestos exposure is substantiated. 

With respect to Agent Orange exposure, the Veteran's service personnel records are not contained in the claims file.  Notations in the service treatment records indicate that the Veteran served aboard the U.S.S. Roosevelt in 1965, 1966, and 1967.  An August 10, 2007 notice from the National Personnel Records Center (NPRC) via a 3101 printout indicated that the NPRC was unable to verify whether the Veteran had in-country service in the Republic of Vietnam (RVN), but could confirm that he served in the official waters of RVN during the following periods:  July 30, 1966; August 9, 1966 to September 12, 1966; October 1, 1966 to October 3, 1966; October 19, 1966 to November 14, 1966; November 24, 1966 to December 28, 1966, and January 20, 1967 to January 21, 1967.  The Veteran contends that he was exposed to Agent Orange "in the bilges of [the] engine room."  The Board finds that efforts to verify whether the U.S.S. Franklin D. Roosevelt (CVA-42) transported or stored herbicides during the identified period should be undertaken. 

With respect to the Veteran's cancers, historically, the available private treatment records reflect that he was initially diagnosed with renal cell carcinoma in February 2005. See McKesson Treatment Records.  A tumor in the posterior right parietal lobe of the brain was also discovered at that time. See McKesson MRI Study of the Head, February 8, 2005.  A February 2005 Surgical Pathology Report confirmed a diagnosis of right parietal tumor, consistent with metastatic renal cell carcinoma.  A contemporaneous CT scan of the chest noted "a few tiny peripheral non-calcified nodules in both lung bases...too small for characterization or attempt for biopsy...follow up exam with nonconstrast CT in three to four months suggested."  The brain tumor was subsequently excised in February 2005.  

Thereafter, according to the appellant's timeline, the Veteran sought treatment at a hospital in Tijuana, Mexico - Oasis of Hope - where they (Drs. Contreras, Carbajal, and Cecena) examined the Veteran and determined that he did not have any cancer in his body.  This was in March of 2005.  The appellant stated that they brought in a specialist from the United States to do an intensive CT scan to take a closer look at his kidney and that no cancer was detected.  The appellant noted that she had these records (from Oasis of Hope) in her possession; notably, they have not yet been associated with the claims file. 

An April 2005 CT scan of the chest revealed no active pulmonary, pleural, cardiac, or mediastinal abnormalities. 

An April 2005 treatment note from the Presbyterian Healthcare Services noted that the Veteran had metastatic cancer to the right frontal parietal brain, status post February 2005 excision, with subsequent radiation therapy.  The note references that the Veteran was also treated in Mexico.  According to the Veteran's wife at that time, the primary tumor in the kidney was "undetectable" on the subsequent CT scan in 2005.  The physician noted that "this part of the history" would have to be confirmed with the Veteran's oncologist.  

Private treatment records reflect that the Veteran developed a cough in February 2009 and balance problems and confusion in June 2009.  A May 2005 CR scan of the chest revealed "too numerous to count" small bilateral lung nodules, suspicious for metastatic parenchymal disease, without evidence of mediastinal or hilar adenopathy.  There was no significant pleural effusion.  A large mass in the left upper quadrant (renal mass) was also noted. 

A June 2009 Arizona Oncology note again reflected reports that the Veteran had been treated for kidney cancer in Mexico in 2005, and that (according to the Veteran and his wife) no cancer could be detected in his body at that time.  The oncologist stated that it was unclear whether or not imaging or further evaluation was conducted.  Upon examination in June 2009, the assessment was metastatic renal cell carcinoma, with a January 2005 date of diagnosis, and noted metastases to the lung and brain. 

A June 2009 Arizona Oncology note reflected a diagnosis of renal cell carcinoma, metastatic to the lungs and brain, status post resection followed by whole brain radiotherapy for solitary metastasis, 2005.  The oncologist noted that the Veteran's disease had "essentially been untreated since the brain metastasis was resected, and he received radiotherapy in 2005."  He stated that the course "of this cancer has, thus, been quite indolent."  

An August 2009 CT scan report reflected bilateral pulmonary nodules consistent with pulmonary metastatic disease, which increased in size and number from the prior examination. 

An October 2009 VA opinion was obtained in association with the Veteran's claim for Aid and Attendance and service connection for lung cancer.  The Veteran was not able to attend the examination due to illness.  The examiner noted that the Veteran "was not specifically diagnosed with asbestosis initially in the record; rather, he was diagnosed with brain and kidney cancer, and then found to have metastases to the none and lung...The Veteran's imagining studies do NOT show evidence of hilar and mediastinal lymphadenopathy, which is consistent with asbestosis, however parenchymal disease was found, which is suggestive of asbestosis."  The examiner went on to state that the current cancer in the lungs was due to metastatic process from renal cell carcinoma and not due to asbestos exposure.  Notably, very few private treatment records outlining the course of the Veteran's cancers were available for review by the examiner at the time her October 2009 opinion was offered. 

Based on the above, the Board finds that the claim for service connection for the cause of the Veteran's death must be remanded in order to obtain: service records; information regarding the allegation of exposure; any outstanding private medical treatment records; and a more comprehensive VA opinion regarding the Veteran's lung cancer/cause of death, which considers all of the above.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's entire service personnel records. 

2.  Under take appropriate efforts to verify whether the U.S.S. Franklin D. Roosevelt (CVA-42), which was in the official waters of RVN during the periods July 30, 1966, August 9, 1966 to September 12, 1966, October 1, 1966 to October 3, 1966, October 19, 1966 to November 14, 1966, November 24, 1966 to December 28, 1966, and January 20, 1967 to January 21, 1967, transported or stored herbicides.  The Veteran contends that he was exposed to Agent Orange "in the bilges of [the] engine room."  All efforts should be documented.  

3. Ask the appellant to provide a VA Form 21-4142 for any outstanding private treatment records pertaining to treatment the Veteran reportedly received in 1986 and 1987 from Dr. Stetson, in 2005 from Oasis of Hope Hospital, Tijuana, Mexico, and from New Mexico Hospital.  Following receipt of authorization with sufficient identifying information, obtain these records. Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile. If such records are unavailable, the claims file should be clearly documented to that effect, and the appellant must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  The appellant should also be advised that she should submit copies of any of the foregoing records she has in her possession. 

4. Thereafter, obtain an addendum opinion to the October 2009 VA examination from an appropriate VA physician (M.D.) as to the etiology of the cause of the Veteran's death.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  

While the 2009 VAX opinion found that the current cancer in the Veteran's lungs was due to metastatic process from renal cell carcinoma and not due to asbestos exposure, the appellant contends that after the Veteran was seen by doctors from the Oasis of Hope Hospital in March 2005 and April 2005, the Veteran was determined to be "cancer free"; therefore, the cancer in the Veteran's lungs was a primary cancer which was caused by asbestos exposure.   In light of the appellant's contention, the substantial amount of treatment records added to the record since the 2009 VAX opinion, and the 2009 VAX opinion diagnosis of asbestosis, please provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fatal lung cancer was a primary cancer caused by in-service asbestos exposure. 

In light of the 2009 VAX opinion diagnosis of asbestosis, please also provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that asbestosis from in-service asbestos exposure contributed to the Veteran's cause of death.  In so opining, the examiner should consider whether there were resulting debilitating effects and general impairment of health from the asbestosis to an extent that rendered the Veteran materially less capable of resisting the effects of the other disease primarily causing the death. 

A complete rationale should be given for all opinions and conclusions expressed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5. Upon completion of the foregoing, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, provide the appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


